*1069Appeal from a judgment of the Supreme Court (O’Brien III, J„), entered December 14, 2005 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying petitioner’s grievance.
In connection with a pending appeal, petitioner requested that the prison law library provide him with photocopies of his typewritten brief free of charge. When this request was denied, he filed a grievance. His grievance was denied and the denial was subsequently upheld by the Central Office Review Committee. Petitioner then commenced this CPLR article 78 proceeding challenging it. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
Given the absence of documentation supporting petitioner’s grievance which was referenced therein and the fact that Department of Correctional Services Directive No. 4483 does not automatically entitle him to photocopies of the subject documents free of charge, we cannot conclude that the denial of petitioner’s grievance was arbitrary, capricious or affected by an error of law (see Matter of Atkins v Goord, 16 AD3d 1011, 1012 [2005]). Consequently, we find no reason to disturb the judgment dismissing the petition.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.